 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
 1

 2

 3

 4

 5

 6

 7

 8

 9         The Court GRANTS the parties' stipulation to continue the United States' dead-

10   line to respond to Defendant's motion to suppress. Docket No. 41. The United States'

11   response is due no later than April 10, 2020. Defendant's reply is due no later than

12   April 17, 2020.

13         IT IS SO ORDERED.

14         DATED: March 18, 2020.

15
                                            ________________________________
16                                          NANCY J. KOPPE
                                            UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24
